DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Claim 1 is amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable Miyoshi (US 20170287620 A1) in view of Lee et al. (US 20180012700 A1).
Regarding Claim 1:
Miyoshi teaches an electronic component comprising:
an element (10, Fig. 1; para 0036) provided with a first recess (not expressly
 labeled; i.e. where the elements “25a-25j” are disposed on left bottom side of element 12 in Fig. 2 and 3A; see para 0040); and 
a mounting conductor (25a-25j formed the mounting conductor in 
Fig. 2 and 3) comprising a plurality of laminated continuous mounting conductor layers (Fig. 2 clearly shows that the mounting conductor “25a-25j” formed a continuous conductor layers) including a first conductor portion (left bottom part of “25a-25j” in Fig. 3A) disposed in the first recess, wherein 
the first conductor portion has a first face (upper surface of “25a-25j” in Fig. 3A) opposed to a bottom face (opposite surface of the upper surface “25a-25j” in Fig. 3A) of the first recess, a second face (lower bottom surface of “25a-25j” in Fig. 3A) opposed to the first face.
	Miyoshi explicitly does teach a third face connecting the first face and the second face, and the third face has a region overlapping with the second face as viewed from an opposing direction of the bottom face of the first recess and the first face, as claimed.
However, Lee teaches a third face (71c) connecting the first face and the 
second face, and the third face has a region (R1, Drawing: 1) overlapping with the second face 71b as viewed from an opposing direction of the bottom face of the first recess and the first face.


    PNG
    media_image1.png
    372
    602
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2C

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miyoshi in view of Lee to have a third face connecting the first face and the second face, and the third face has a 

Regarding Claim 2:
As applied to claim 1, Miyoshi and Lee further teach the region is curved (construed from Lee’s Drawing: 1).

Regarding Claim 3:
As applied to claim 1, Miyoshi and Lee further teach the first face has a first outer edge (71d, Lee’s Drawing: 1) defining the region, the second face having a second outer edge (71e, Lee’s Drawing: 1) defining the region.
Miyoshi and Lee do not explicitly teach a relationship 0.75a < b < 2a is satisfied where a separation distance between the first outer edge and the second outer edge in the opposing direction is a and a separation distance between the first outer edge and the second outer edge in a direction orthogonal to the opposing direction and the first outer edge is b, as claimed.
While Lee does not disclose specific dimensions for lengths corresponding to the recited a and b values of the mounting conductors, it would appear that given an “a” value of the mounting conductor, it would appear that the corresponding “b” value would fall in the claimed range such that the inequality “0.75a<b<2a” would be met as the b value encompasses a relative large range. For example, given a simply designed symmetric mounting conductor wherein a=b, the claimed relationship would hold. 
In the alternative, it would have been obvious to provide a and b values which would meet the claimed relationship to provide a simple, easily produced mounting conductor.

Regarding Claim 4:
As applied to claim 1, Miyoshi and Lee further teach the element has a mounting surface (not expressly labeled; bottom surface of element 12 in Miyoshi’s Fig. 3A), and the first recess is provided in the mounting surface.

Regarding Claim 5:
As applied to claim 4, Miyoshi and Lee further teach the element further has an end face continuing from the mounting surface and provided with a second recess (not expressly labeled; i.e. where the left perpendicular side part  of elements “25a-25j” are disposed on left bottom part of element 12 in Miyoshi’s Fig. 2 and 3A; see para 0040), the second recess is integrally provided with the first recess, and the mounting conductor further includes a second conductor portion (left perpendicular side part  of “25a-25j” in Miyoshi’s Fig. 3A) disposed inside the second recess and has an L shape in cross section.

Regarding Claim 6:
As applied to claim 5, Miyoshi and Lee further teach (see Lee’s Drawing: 1) the second conductor portion has a fourth face (72a) opposed to a bottom face (22a) of the second recess, a fifth face (72b) opposed to the fourth face, and a sixth face (see 72c, Lee’s Drawing: 1) connecting the fourth face and the fifth face, and the sixth face has a region (R2, Lee’s Drawing: 1)) overlapping with the fifth face as viewed from an opposing direction of the bottom face of the second recess and the fourth face.

Regarding Claim 7:
As applied to claim 5, Miyoshi and Lee further teach a coil conductor (18a-18f, Miyoshi’s Fig. 2; para 0040) configuring a coil in the element wherein the mounting conductor is formed by laminating mounting conductor layers (16a-16k, Miyoshi’s Fig. 3; para 00a0), and a coil axis (not expressly labeled; i.e. center line of element 12 in Miyoshi’s Fig. 3A) of the coil is provided along a laminating direction of the mounting conductor layers.

Regarding Claim 8:
 Miyoshi teaches wherein the plurality of laminated continuous mounting conductor layers (i.e. 25a-25j in Miyoshi’s Fig. 3A) is laminated in a direction parallel to the first face and the second face.

Regarding Claim 9:
As applied to claim 1, Miyoshi and Lee further teach wherein: the element includes an internal coil conductor (i.e. bottom part of the coil pattern 121a in Lee’s Drawing: 1); and the third face (71c, Lee’s Drawing: 1) is closer to the internal coil conductor than the first face (71a) and the second face (71b) {However, if  claim 9 is read broadly, the bottom middle part of the coil pattern 121a in Drawing: 1 can be considered closer to the third face than first and second face. Therefore, the amended claim reads on the elected embodiment shown in Drawing: 1).

Regarding Claim 10:
As applied to claim 1, Miyoshi and Lee further teach the element includes an internal coil conductor (121a); and the mounting conductor is a separate component from the internal coil conductor, is connected to internal coil conductor and is configured for mounting and electrically connecting the electronic component to another electronic device (construed from Lee’s Drawing: 1).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837